Name: Council Regulation (EEC) No 2066/81 of 20 July 1981 laying down general rules for applying the differential charge on raw preferential sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 81 Official Journal of the European Communities No L 203/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2066/81 of 20 July 1981 laying down general rules for applying the differential charge on raw preferen ­ tial sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, differential charge in respect of a maximum quantity of 50 000 tonnes expressed as white sugar when refined in Italy ; Whereas such exemptions should apply during the marketing years 1981 /82 to 1983/84 in which the differential charge applies, HAS ADOPTED THIS REGULATION : Article 1 For the purpose of applying the differential charge referred to in Article 36 ( 1 ) of Regulation (EEC) No 1785/81 the yield of the raw preferential sugar in ques ­ tion shall be calculated by doubling the degree of polarization of that sugar and deducting 100 there ­ from . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector (!), and in parti ­ cular Article 37 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 36 ( 1 ) of Regulation (EEC) No 1785/81 provides that in the marketing years 1981 /82 to 1983/84 a differential charge shall be made on raw preferential sugar when it is put into free circulation in the Community ; Whereas Article 36 (2) (b) of the said Regulation makes provision for the non-application of the whole of the differential charge, or part of the charge, to any raw preferential sugar which is imported into regions of the Community to be determined and which is refined in a production unit other than a refinery as defined in Article 36 (3) of that Regulation ; Whereas, having regard to the traditional patterns of supplies of the said sugar to Ireland, a maximum quan ­ tity of 30 000 tonnes of that sugar expressed as white sugar and refined in that region in the 1980/81 marketing year was exempted from the differential charge ; whereas, for the same reasons, that exemption should be continued in respect of Ireland ; Whereas, having regard to the likely relationship between production and consumption in Italy, it is appropriate to provide a similar exemption from the Article 2 During the marketing years 1981 /82 to 1983/84 the differential charge referred to in Article 1 shall not apply to preferential sugar refined in Ireland up to a maximum annual quantity of 30 000 tonnes of sugar expressed as white sugar or in Italy up to a maximum annual quantity of 50 000 tonnes of sugar expressed as white sugar. Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 .(!) OJ No L 177, 1 . 7 . 1981 , p . 4. No L 203/2 Official Journal of the European Communities 23 . 7 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1981 . For the Council The President P. WALKER